DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 03 May 2022. Claims 1-15 are currently pending.
Drawings
With the amendments to the specification and drawings received on 03 May 2022, the drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent 5,176,594).
Regarding claims 1 and 4, Lee discloses (as to claim 1) an oral retraction device (112/114/116) comprising a first maxillary trough (114) capable of engaging with a maxilla (100) of a patient (110); a first mandibular trough (116) capable of engaging with a mandible (82) of the patient; and a mechanism (112) coupled between the first maxillary trough and the first mandibular trough, wherein the mechanism comprises a maxillary joint (118) at which a first arm (122) is pivotably coupled to (i.e. via 192) the first maxillary trough and a mandibular joint (120) at which a second arm (168) is pivotably coupled to (i.e. via 202) the first mandibular trough, wherein the mechanism is actuatable to increase and decrease a separation distance (i.e. distance between 82 and 100) between the first maxillary trough and the first mandibular trough, and wherein the first mandibular trough is anteriorly and posteriorly adjustable (i.e. in a direction of 146 or opposite thereto) in relation to (i.e. via 140/142) the second arm and to the first maxillary trough, and wherein (as to claim 4) the mechanism includes an adjust mechanism (i.e. mechanism defined by 140 and 142) capable of anteriorly and posteriorly adjusting the first mandibular trough in relation to the second arm and to the first maxillary trough (see Figures 5-11, and column 6, line 54 – column 9, line 63).
Regarding claims 13 and 14, Lee discloses (as to claim 13) a method of retracting a mouth of a patient (110) in an open position comprising engaging a first maxillary trough (114) of an oral retraction device (112/114/116) with a maxilla (110) of the patient; engaging a first mandibular trough (116) of the oral retraction device with a mandible (82) of the patient; actuating a separation mechanism (112) of the oral retraction device to increase a separation distance (i.e. distance between 82 and 110) between the first maxillary trough and the first mandibular trough, wherein the mechanism comprises a maxillary joint (118) at which a first arm (122) is pivotably coupled to (i.e. via 192) the first maxillary trough and a mandibular joint (120) at which a second arm (168) is pivotably coupled to (i.e. via 202) the first mandibular trough; and actuating (i.e. at or about the same time as actuating the separation mechanism) a mandibular trough adjustment mechanism (140/142) to move the mandible in an anterior or posterior direction (i.e. in a direction of 146 or opposite thereto) in relation to the second arm and to the maxilla, and wherein (as to claim 14) the actuating the separation mechanism includes releasably latching the first maxillary trough and the first mandibular trough in a particular fixed separation distance (i.e. stopping separation of the mechanism results in “releasably latching” positions of the first maxillary trough and the first mandibular trough relative to one another)
Allowable Subject Matter
Claims 2-3, 5-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed.
Response to Arguments
The applicant’s arguments with respect to claims 1, 4 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775